Case: 5:20-cr-00262-SO Doc #: 10 Filed: 05/20/20 1 of 3. PagelD #: 33

IN THE UNITED STATES DISTRICT COURT MA
FOR THE NORTHERN DISTRICT OF OHIO - 20 202
EASTERN DIVISION NOREKUS. pier
PERN DISTRICT
CLEVELAICT OF UAT

UNITED STATES OF AMERICA, INDICTMENT

).
Plaintiff, . | JUDGE Oli ER
v. . canine? > 20 CR 262 8h
)
)
)

 

Title 18, United States Code, ~
Sections 1201(a)(2), (a)(5) and
(d)

CHRISTIAN FERGUSON,

Defendant.

GENERAL ALLEGATIONS

L, At all times material to this Indictment, the National Parks Service, Department of
the Interior was engaged in the maintenance, upkeep, care, and security of the National Parks
System, including the Cuyahoga Valley National Park, (CVNP), in a manner affecting interstate
commerce and as part of an industry which affects interstate commerce.

2. At all times material to this Indictment, the CVNP was created as a National
Recreation Area in 1974 by act of Congress and in 2000 Congress enacted legislation
designating the park a National Park. The CVNP employs over 100 permanertt and temporary
federal employees. In 2018, there were over 2 million visitors hailing from Ohio and states
outside of Ohio to the CVNP. The Park is regulated by Title 36 of the Code of Federal
Regulations, and Titles 18, 21, and 54 of the United States Code.

3. At all times material to this Indictment contained within the boundaries of the
CVNP is the Cuyahoga River, which is under the direction of the Buffalo, New York, office of
the Army Corps of Engineers, as is the Ohio and Erie Canal Towpath, a Congressionally

recognized National Historic Area.
Case: 5:20-cr-00262-SO Doc #: 10 Filed: 05/20/20 2 of 3. PagelD #: 34

4, At all times material to this Indictment, the safety of visitors and property
traveling to and through the CVNP was ensured by Park Rangers of the Nationai Park Service,
who are federal officers and employees as defined in Title 18, United States Code, Section 1114,
and who carry firearms, body armor and other personal property in the performance of their

official duties.

COUNT 1
(Attempted Kidnapping, 18 U.S.C. §§ 1201(a)(2) and (d))
The Grand Jury charges: —
5... Paragraphs | through 4 of the Indictment are re-alleged and incorporated by

reference as if fully set forth herein.

6. From on or about March 21, 2020 to on or about May 8, 2020, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendant CHRISTIAN FERGUSON did
attempt to unlawfully seize, confine, inveigle, kidnap and abduct Federal officers of the National
Park Service Park Rangers, said attempted seizure, confinement, inveigling, kidnapping and
abduction having occurred within the special maritime and territorial Jurisdiction of the United
States, to wit: the Cuyahoga Vailey National Park, in violation of Title 18, United States Code,
Sections 1201(a)(2) and (d)).

COUNT 2
(Attempted Kidnapping, 18 U.S.C. §§ 1201(a)(5) and (d))

The Grand Jury further charges:

7. Paragraphs | through 4 of the Indictment are re-alleged and incorporated by
reference as if fully set forth herein.

8. From on or-about March 21, 2020 to on or about May 8, 2020, in the Northern

District of Ohio, Eastern Division, and elsewhere, Defendant CHRISTIAN FERGUSON did

 
Case: 5:20-cr-00262-SO Doc #: 10 Filed: 05/20/20 3 of 3. PagelD #: 35

attempt to unlawfully seize, confine, inveigle, kidnap and abduct Federal officers of the National
Park Service Park Rangers, while the officers were engaged in, and on account of, the

performance of their official duties, in violation of Title 18, United States Code, Sections

1201(a)(5) and (d)).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 

 
